 

DOCUMEN? H
UNITED STATES DISTRICT COURT ELECFRONICAL: .
SOUTHERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEOOR
TELE CONFERENCE

-against-
20 -CR- 444 (VLB)

Frank Brown
Defendant(s).

 

Defendant _Frank Brown hereby voluntarily consents to
participate in the following proceeding via_xx videoconferencing or _xx teleconferencing:

Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing
xx Conference Before a Judicial Officer currently scheduled for May 21, 2021.

(On May 13, 2021, Frank Brown authorized Benjamin Gold to place his digital signature on

this form) (Pian (C, 5) |

Frank ao a
Defendant’s Signature , Defendant’“Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

 
 

Frank Brown Benjamin Gold
Print Defendant’s Name Print Counsel’s Name

 

This proceeding was conducted by reliable video ortelephone conferdnging technology.

s[ritay IG
Date U.S. District Judge /thS-tegistratetudge—

 
